— In a negligence action to recover damages for personal injuries, plaintiff appeals from an interlocutory judgment of the Supreme Court, Kings County (Slavin, J.), dated January 4, 1982, which, after a jury trial on the issue of liability only, adjudged that he was 60% negligent and that the defendant’s decedent was 40% negligent. Interlocutory judgment reversed, on the facts, and a new trial granted, with costs to abide the event. The jury’s verdict was against the weight of the evidence. Titone, J. P., Gibbons, Niehoff and Boyers, JJ., concur.